Case:16-07964-MCF13 Doc#:216 Filed:01/21/21 Entered:01/21/21 08:03:42                       Desc: Main
                           Document Page 1 of 13

                        IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF PUERTO RICO

   In re:                                           Case No.: 16-07964-MCF
   Samuel Centeno González


   Debtor(s)                                        Chapter 13


                      PETITION FOR PAYMENT OF UNCLAIMED FUNDS

  TO THE HONORABLE COURT:

     NOW APPEARS, Petitioner Dilks & Knopik, LLC, as assignee to the unclaimed funds for

  Samuel Centeno González, EIN XX-XXXXXXX, 35308 SE Center Street, Snoqualmie, WA 98065,

  telephone number 425-836-5728 and email address admin@dilksknopik.com, through the

  undersigned counsel and respectfully requests pursuant to Puerto Rico Local Bankruptcy Rule

  3011(b), states that Petitioner became entitled to receive $35,796.00 as distributions in the above-

  entitled case, and now appears in the records of this Court as the owner of said funds. The amount

  requested is being held in the Treasury of the United States as unclaimed funds.

     Petitioner represents it is entitled to receive the requested funds based upon Petitioner is the

  owner.

     The Petitioner submits with this petition the following documents as proof of the Petitioner’s

  identity and status, and the owner’s claim of entitlement:

     1. Trustee’s Report Regarding Unclaimed Money dated December 22, 2020 stating trustee

            holds $35,796.00 in funds in the case In Re: Samuel Centeno González 16-07964-MCF.

     2. Certificate of LLC Resolution & Statement of Authority subscribed by Brian J. Dilks and

            Caryn Marie Dilks dated January 23, 2020.
Case:16-07964-MCF13 Doc#:216 Filed:01/21/21 Entered:01/21/21 08:03:42                       Desc: Main
                           Document Page 2 of 13

     3. Express Annual Report With Changes for Dilks & Knopik, LLC dated June 9, 2020.

     4. Driver’s licenses of Brian Jacob Dilks, Caryn Marie Dilks, Jeffrey Allen Hudspeth and

        Andrew Thomson Drake issued by the state of Washington, as well as their contact

        information.

     5. Assignment Agreement dated January 4, 2021 between Dilks & Knopik, LLC, as assignee

        to the unclaimed funds, and Samuel Centeno González, as assignor of the unclaimed funds.

        The assignment agreement states that the assignor is/was a debtor in the case In Re: Samuel

        Centeno González 16-07964-MCF and as a debtor in said case, was entitled to distribution

        of funds from the assets of the Bankruptcy Estate in the aforementioned case in the amount

        of $35,796.00 (hereinafter, the “funds”). Remittance to the assignor was not successful,

        and pursuant to Federal Rule of Bankruptcy Samuel Centeno González, is not desirous of

        attempting collection of the funds, nor wishes to incur the time and expense of such

        collection, it assigned and conveyed to the assignee, Dilks & Knopik, LLC, for good and

        valuable consideration, all of assignor’s rights, title and interest of the funds, without the

        presence of undue influence or coercion. Thus, Dilks & Knopik, LLC is entitled to the

        disbursement of the unclaimed funds, and not the assignor, Samuel Centeno González.

     6. Notice of Assignment dated January 4, 2021 between the assignor, Samuel Centeno

        González, and the assignee, Dilks & Knopik, LLC.

     7. Driver’s license for Samuel Centeno González issued by the Commonwealth of Puerto

        Rico.

     8. Request for Payee Information and Tin Certification for the assignee, Dilks & Knopik,

        LLC, to whom the disbursement of funds should be granted, in accordance with the

        Assignment Agreement described above. Dated January 5, 2021.
Case:16-07964-MCF13 Doc#:216 Filed:01/21/21 Entered:01/21/21 08:03:42                       Desc: Main
                           Document Page 3 of 13

      Therefore, we inform the Court that the Petitioner’s postal address for the receipt of

  disbursement is the following: 35308 SE Center St., Snoqualmie, WA 98065.

      WHEREFORE, it is respectfully requested that the Court take notice of the foregoing and

  requests that it enter an order directing payment of the unclaimed funds to the Petitioner, Dilks &

  Knopik, LLC, in accordance with the documents and information submitted in support of this

  petition.

      RESPECTFULLY SUBMITTED.

      In San Juan, Puerto Rico on this 21st day of January, 2021.


          CERTIFICATE OF SERVICE:

          I HEREBY CERTIFY that the foregoing document has been electronically filed with the

  Clerk of the Court using the CM/ECF system which will send notification of such filing to all

  attorneys of record registered in the use of the CM/ECF system.


          I HEREBY CERTIFY that on this date a true and correct copy has been served through

  regular mail to the debtor, debtor’s attorney, the trustee, the United States Trustee and the United

  States Attorney at the addresses of record with this honorable Court if such are not registered in

  the use of the CM/ECF system.

                                                PIRILLO LAW LLC
                                                Attorney for Petitioner
                                                PO Box 194981
                                                San Juan, PR 00919-4981
                                                Tel.: (787) 957-3082
                                                E-mail: ttorres@pirillolaw.com


                                                 By: /s/ Tania Torres-Halais
                                                 Tania Torres-Halais
                                                 USDC-PR No. 229505
Case:16-07964-MCF13 Doc#:216 Filed:01/21/21 Entered:01/21/21 08:03:42   Desc: Main
                           Document Page 4 of 13
Case:16-07964-MCF13 Doc#:216 Filed:01/21/21 Entered:01/21/21 08:03:42   Desc: Main
                           Document Page 5 of 13
Case:16-07964-MCF13 Doc#:216 Filed:01/21/21 Entered:01/21/21 08:03:42   Desc: Main
                           Document Page 6 of 13
Case:16-07964-MCF13 Doc#:216 Filed:01/21/21 Entered:01/21/21 08:03:42   Desc: Main
                           Document Page 7 of 13
Case:16-07964-MCF13 Doc#:216 Filed:01/21/21 Entered:01/21/21 08:03:42   Desc: Main
                           Document Page 8 of 13
Case:16-07964-MCF13 Doc#:216 Filed:01/21/21 Entered:01/21/21 08:03:42   Desc: Main
                           Document Page 9 of 13
Case:16-07964-MCF13 Doc#:216 Filed:01/21/21 Entered:01/21/21 08:03:42   Desc: Main
                          Document Page 10 of 13
Case:16-07964-MCF13 Doc#:216 Filed:01/21/21 Entered:01/21/21 08:03:42   Desc: Main
                          Document Page 11 of 13
Case:16-07964-MCF13 Doc#:216 Filed:01/21/21 Entered:01/21/21 08:03:42   Desc: Main
                          Document Page 12 of 13
Case:16-07964-MCF13 Doc#:216 Filed:01/21/21 Entered:01/21/21 08:03:42   Desc: Main
                          Document Page 13 of 13
